Citation Nr: 0907194	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army National Guard 
from June 1952 to June 1955, to include unverified periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO decision, which denied a 
claim for service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In June 2007, the Veteran submitted 
a VA Form 9 Appeal with regards to this issue.  This VA Form 
9 Appeal reflected that the Veteran was not requesting a 
hearing before the Board.  In August 2008, however, 
immediately following certification of his appeal, the 
Veteran submitted a statement indicating that he would like a 
videoconference hearing before a member of the Board at the 
Louisville, Kentucky RO.  Therefore, this issue must be 
remanded in order to afford the Veteran his requested 
videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing.  Provide him 
and his representative reasonable 
advance notice of the date, time, and 
location of the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



